Citation Nr: 0024355	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-21 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for synovitis and 
arthralgia of the hands, claimed as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for bilateral 
presbyopia, claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for ocular migraines 
(claimed as visual impairment of double vision and decreased 
focus), claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for bilateral high 
frequency sensorineural hearing loss, claimed as due to an 
undiagnosed illness.  

5.  Entitlement to service connection for left ventricular 
hypertrophy, claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for sebaceous cysts of 
the face and scalp, claimed as due to an undiagnosed illness.  

7.  Entitlement to service connection for painful elbows, 
claimed as due to an undiagnosed illness.  

8.  Entitlement to service connection for painful knees, 
claimed as due to an undiagnosed illness.  

9.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

10.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

11.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.  

12.  Entitlement to an increased rating for a low back strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.  

13.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971 and from December 1990 to May 1991.  This case 
comes to the Board of Veterans' Appeals (Board) from an April 
1995 RO decision which denied an increase in a 40 percent 
rating for a low back strain with degenerative disc disease 
and denied a TDIU rating.  In December 1996, the veteran 
testified at a hearing at the RO before a member of the Board 
(i.e., Travel Board hearing).  In March 1997, the Board 
remanded the case to the RO for additional development.  

This case also comes to the Board from a May 1999 RO decision 
which denied service connection for synovitis and arthralgia 
of the hands, bilateral presbyopia, ocular migraines (claimed 
as visual impairment of double vision and decreased focus), 
bilateral high frequency sensorineural hearing loss, left 
ventricular hypertrophy, sebaceous cysts of the face and 
scalp, painful elbows, painful knees, fatigue, headaches, and 
memory loss, all claimed as due to undiagnosed illness.  

In an April 2000 letter to the veteran, the RO noted that the 
Board member who conducted the Travel Board hearing was no 
longer associated with the Board and gave the veteran 30 days 
in which to respond if he desired another hearing by a member 
of the Board who would decide his case.  He did not respond.  



FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for synovitis and 
arthralgia of the hands, bilateral presbyopia, ocular 
migraines (claimed as visual impairment of double vision and 
decreased focus), bilateral high frequency sensorineural 
hearing loss, left ventricular hypertrophy, sebaceous cysts 
of the face and scalp, painful elbows, painful knees, 
fatigue, headaches, and memory loss, all claimed as due to 
undiagnosed illness.

2.  The veteran's service-connected low back strain with 
degenerative disc disease is productive of no more than 
severe limitation of motion of the lumbar spine and severe 
intervertebral disc syndrome.    

3.  The veteran's service-connected disabilities are low back 
strain with degenerative disc disease (rated 40 percent) and 
bilateral otitis externa (rated 0 percent).  He has a high 
school education; work experience as a housekeeper, truck 
driver, and machine operator; and is unemployed.  His 
service-connected disabilities do not prevent him from 
securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for synovitis 
and arthralgia of the hands, bilateral presbyopia, ocular 
migraines (claimed as visual impairment of double vision and 
decreased focus), bilateral high frequency sensorineural 
hearing loss, left ventricular hypertrophy, sebaceous cysts 
of the face and scalp, painful elbows, painful knees, 
fatigue, headaches, and memory loss, all claimed as due to 
undiagnosed illness, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating in excess of 40 percent for a 
low back strain with degenerative disc disease have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).

3.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from February 
1968 to December 1971 and from December 1990 to May 1991; the 
latter period included service in Southwest Asia during the 
Persian Gulf War.  Service medical records show that the 
veteran was evaluated as normal on a January 1968 enlistment 
physical examination.  His distant vision was 20/20 (both 
eyes).  An audiologic evaluation indicated the following pure 
tone thresholds, in decibels, at 500, 1000, 2000, and 4000 
Hertz:  15, 5, 5, and 25 for the right ear; and 5, 5, 5, and 
5 in the left ear.  On a November 1971 physical examination 
for discharge purposes, the veteran was evaluated as normal.  
His distant vision was 20/20 (both eyes), and his hearing was 
15/15 for whispered and spoken voice.  

On a November 1988 physical examination for the purpose of 
reenlistment (in the Reserve), the veteran was evaluated as 
normal.  His distant vision was 20/20 (both eyes).  An 
audiologic evaluation sometime thereafter indicated the 
following pure tone thresholds, in decibels, at 1000, 2000, 
3000, 4000, and 6000 Hertz:  10, 15, 20, 30, and 65 for the 
right ear; and 20, 10, 20, 40, and 75 in the left ear.  In 
January 1991, the veteran was diagnosed with and treated for 
a lumbosacral strain after lifting heavy equipment.  X-rays 
of the lumbar spine in February 1991 revealed degenerative 
changes at L5-S1 and intervertebral discs, and probable 
marginal osteophytes at the S1 joint.  In April 1991, the 
diagnosis was resolved low back pain and a normal 
examination.  In May 1991, the veteran was examined and found 
qualified for release from active duty.  It was noted his low 
back pain had resolved and he felt fine.  

VA outpatient records in 1991 and 1992 show the veteran was 
seen in the orthopedic clinic with complaints of chronic low 
back pain and tingling in the left lower extremity.  X-rays 
of the lumbosacral spine revealed degenerative disc disease 
and degenerative joint disease at L5-S1.  

In an April 1992 decision, the RO granted service connection 
and a 10 percent rating for residuals of a low back strain 
with degenerative disc disease at L5-S1.  (The RO also 
granted service connection and a noncompensable evaluation 
for bilateral otitis externa.  These two disabilities -- the 
low back and ear -- remain his only service-connected 
disabilities.)  

VA outpatient records show that in May 1992 the veteran was 
diagnosed with chronic low back pain with occasional 
radicular pain in the lower back.  He was advised against 
lifting more than 10 pounds and against prolonged standing 
and walking.  An electromyography (EMG) revealed bilateral 
L5-S1 radiculopathy.   

In a June 1992 decision, the RO granted a 40 percent rating 
for residuals of a low back strain with degenerative disc 
disease at L5-S1.   

VA outpatient records show that in November 1992 the veteran 
was followed up for low back pain.  He reported he was doing 
fairly well except for increased left leg pain.  He was 
advised against any heavy labor.  

On a February 1993 VA Persian Gulf War examination, the 
veteran reported that when he was a child he fractured his 
left tibia and left elbow when he was struck by a car.  He 
reported no injuries other than his low back and a skin 
infection in the ear canals, while he was stationed in the 
Persian Gulf.  On a system review, the veteran complained of 
a back ache, joint pain in the knees since the Persian Gulf, 
and occasional fatigue, night sweats, and heartburn.  He 
denied a rash, visual changes, diplopia, hearing loss, joint 
swelling, muscle weakness, and memory changes.  A physical 
examination of the veteran was normal.  A chest X-ray was 
within normal limits, and an electrocardiogram (EKG) revealed 
left ventricular hypertrophy.  The assessment was 
degenerative disc disease at L5-S1 with radiculopathy, 
increased cholesterol level and decreased sodium level (by 
lab report), and left ventricular hypertrophy (on EKG).  

VA outpatient records show that in March 1993 the veteran 
underwent an echocardiogram (ECHO), which showed mild left 
ventricular hypertrophy.  On the report, the doctor indicated 
that there was no significant valvular pathology seen.  In 
May 1993, the veteran was followed for chronic low back pain.  
He reported that he had intermittent radiation down the 
lateral aspect of the left leg to the foot and that the pain 
was associated with numbness in the left lower leg.  He 
reported his symptoms were stable and he had no interest in 
surgery.  In October 1993, he complained that his medication 
was ineffective for back pain.  He reported a history of 
chronic low back pain, no paralysis or sensory loss, and 
three episodes of bowel incontinence.  An examination 
revealed decreased active range of motion of the low back, 
burning pain at 30 degrees with straight leg raising, motor 
strength of 5/5 (with some giveaway weakness), and a decrease 
in sensation to pin prick in the L5-S1 distribution.  It was 
noted that there were symptoms of bilateral carpal tunnel 
syndrome.  The assessment was chronic low back pain, 
documented with L5-S1 bilateral radiculopathy and three 
episodes of bowel incontinence over a two month period; and 
carpal tunnel syndrome, worse on the left.  In November 1993, 
the veteran was seen in the orthopedic clinic for a low back 
disability.  It was also noted that he had been symptomatic 
for probable carpal tunnel syndrome on the left.  

In January 1994, claims for an increase in the 40 percent 
rating for the low back disability and for a TDIU rating were 
received.  

A January 1994 VA electromyography (EMG) report indicates 
complaints of intermittent numbness and weakness of the left 
arm and of numbness in all fingers of the left hand for the 
past two years, which the veteran said was worse in the 
morning and not related to any specific activities or 
positioning of the neck or arm.  He underwent an EMG of the 
left upper extremity, which was normal.  

A February 1994 VA outpatient record indicates the veteran 
was seen in the orthopedic clinic for a low back disability.  
An examination showed his gait was natural and only his left 
lower extremity was symptomatic.  

In a February 1994 application for increased compensation 
based on unemployability, the veteran reported that he had 
completed high school and had last worked full-time in May 
1992.  He reported that he was last employed as a machine 
operator for Sonopress Inc. from December 1989 to May 1992 
and that prior to that he was employed as a housekeeper for a 
VA medical center from March 1988 to June 1989 and as a truck 
driver for a construction company from June 1989 to December 
1989.  He indicated that he lost six months from his last job 
due to illness.  He reported he left his last job because of 
his disability and had not tried to obtain employment since 
then.  He denied receiving any education or training either 
before or since he became too disabled to work.  In response 
to what service-connected disability prevented him from 
securing or following any substantially gainful occupation, 
the veteran did not identify any disability.    

On a March 1994 employment information form, the veteran's 
former employer, Sonopress Inc., indicated that he worked 
full-time from December 1989 to January 1993 as a press room 
attendant, that in his last year of work he lost seven and 
one-half months due to disability, and that he voluntarily 
resigned from work in order to withdraw the balance in his 
401(K) account.  

On an April 1994 VA social survey, it was noted that the 
veteran seemed to experience a good bit of discomfort sitting 
in the chair during the interview.  He reported that his 
employment history consisted of serving in the Navy, doing 
odd jobs, driving trucks from 1974 to 1986, working at the 
Asheville Medical Center from 1986 to 1989, and working for 
Sonopress from 1989 to May 1992.  He reported that he lost 
very little time from work prior to his back injury and that 
he was currently unemployable.  The social worker stated that 
it appeared that the veteran's ability to find employment was 
seriously limited and that his ability to obtain additional 
training was also limited because he could not tolerate 
sitting, standing, walking, or lifting.  The social worker 
opined that the veteran appeared to be unemployable at the 
present time.  

On an April 1994 VA orthopedic examination, the veteran 
reported that his back pain occasionally limited his ability 
to bend and that he had no radicular symptoms.  On 
examination, he was able to heel walk and toe walk without 
problems.  The range of motion of his lumbar spine was 
forward flexion to 60 degrees, extension to 20 degrees, and 
lateral bending to 40 degrees.  There was no tenderness to 
palpation over the lumbar spine.  Deep tendon reflexes in the 
knees and ankles were 2+ and symmetrical.  Hip 
abduction/adduction strength was 5/5, knee flexion and 
extension strength was 5/5, and ankle dorsiflexion and 
plantar flexion strength was 5/5.  Sensation was intact in 
all dermatomal distributions of the lower extremities.  
Straight leg raising was negative bilaterally.  X-rays of the 
lumbar spine revealed evidence of degenerative arthritic 
changes.  The assessment was normal orthopedic examination of 
the lumbar spine with no evidence of disease or pathology, 
except for the decreased range of motion as noted.  

VA outpatient records show that in May 1994 the veteran was 
seen in the orthopedic clinic for low back pain.  He denied 
any weakness, paralysis, or bowel movement symptoms.  An 
examination revealed he could touch his toes without 
difficulty.  He was prescribed pain medication.  In November 
1994, he requested additional medication for back pain.  In 
January 1995, he complained of chronic low back pain and some 
left lateral thigh numbness.  An examination revealed 
moderate tenderness in the paravertebral region, an ability 
to flex only to 70 degrees, motor strength of 5/5, normal 
sensation to light touch, and symmetrical reflexes.  X-rays 
showed L5-S1 degenerative disc disease.  In the assessment, 
it was noted that there was no clinical evidence of 
radiculopathy.  

In a March 1995 letter to the RO, the veteran reported that 
he had problems with chronic fatigue, nightmares, headaches, 
and ear aches, which he stated the VA insisted were all non-
service-connected.  He also stated that the Social Security 
Administration had rated him 100 percent disabled and totally 
unemployable.  

In an April 1995 decision, the RO denied an increase in a 40 
percent rating for a low back strain with degenerative disc 
disease and denied a TDIU rating.  

A May 1995 VA outpatient record indicates complaints of low 
back pain, loss of control of bowels, and tingling and 
numbness in the left leg.  The veteran also complained of 
extreme fatigue and cold or allergy symptoms.  An examination 
revealed some spasm in the lumbosacral area.  

On his June 1995 substantive appeal, the veteran contended 
that his back condition had worsened to the point that it had 
affected his work.  He alleged that he could no longer drive 
a truck or sit for a long period of time due to severe pain 
in his leg.  He claimed that his former employer was 
erroneous in the statement regarding the reason he left 
employment.  He claimed that he did not leave work 
voluntarily and that he left because he was told he could no 
longer work for the company as long as he was under a 
doctor's care.  

On a July 1995 VA orthopedic examination, the veteran 
complained mostly of low back pain that was aggravated by 
prolonged sitting and standing.  He reported occasional left 
hip radiation discomfort, three or four episodes of bowel 
incontinence in May 1995, occasional urinary frequency, and 
intermittent left leg numbness and weakness.  On examination, 
his ambulation was slightly slowed.  He forward flexed to 
within 16 inches of his fingertips touching the floor, with 
pain in the lower lumbar spine.  There was also lateral 
flexion, extension, and rotation, and range of motion was 
full and without pain.  He was able to heel walk without 
difficulty, but he complained of difficulty with toe walking 
on the right.  There was 5/5 motor strength in his extensor 
hallucis longus muscles, 5-/5 strength in the invertors and 
evertors of the foot, and 5-/5 strength in the quadriceps and 
hamstrings.  Sensation was decreased in the lateral and 
medial foot on the left, but it was normal for the remainder 
of the examination.  Tendon reflexes were 2+ in the patella 
and 1+ and symmetric in the Achilles bilaterally.  There was 
no obvious loss of rectal tone or flaccidity, but the veteran 
was unable to actively compress down when instructed to do 
so.  There were negative straight leg raising signs 
bilaterally and normal range of motion of the hips.  The 
diagnosis was chronic low back pain.  A magnetic resonance 
imaging (MRI) was ordered, and after it was conducted in 
November 1995, the doctor noted on the examination report 
that it did not show evidence of a compressive lesion, 
herniated nucleus pulposus, or spondylolisthesis.  The doctor 
also noted that an EMG/nerve conduction studies obtained from 
the VA did not show evidence of radiculopathy.  

VA outpatient records in October 1995 show that the veteran 
reported pain primarily in his back and an episode of bowel 
incontinence three months ago.  He reported he had no 
particular radicular or urinary symptoms and no leg pain.  An 
examination showed the lumbosacral spine was minimally tender 
and without spasm.  A straight leg raising test was negative.  
Motor strength in the lower extremities was 5/5 and sensation 
was intact.  A November 1995 MRI of the lumbar spine revealed 
degenerative disc disease at L4-5 and L5-S1 and mild to 
moderate bulging of the disk at L4-5 and L5-S1.  In June 1996 
and December 1996, he was followed up for pain associated 
with degenerative disc disease of the lumbosacral spine.  His 
strength was 5/5 and he was able to heel and toe walk on 
examination in June 1996.  X-rays of the lumbosacral spine in 
December 1996 revealed degenerative disc disease and 
degenerative joint disease at L5-S1.  

In a December 1996 Travel Board hearing, the veteran 
testified that he had not had any regular employment for 
about five years; that he had good and bad days and that on 
some days he did not feel like moving due to his back 
condition; that he had discomfort while sitting, standing, or 
driving for any period of time; that most of the time he had 
deep pain which sometimes went into his left leg, causing his 
leg to become completely numb; that he sometimes had problems 
sleeping due to his back condition; that he had a high school 
education; that he never had problems preventing him from 
working until he injured his back in service; that he had not 
tried to obtain any jobs since working for Sonopress; that 
Sonopress told him that he could not work as long as he was 
under the care of a doctor; and that he received Social 
Security disability benefits based on his back condition.  

In a March 1997 statement, the veteran claimed service 
connection for fatigue, aching joints, a rash around the face 
and head, and severe headaches, all claimed as due to 
undiagnosed illness.

In an April 1997 statement, the veteran claimed to have 
severe joint pain.  He also claimed to have problems with 
fatigue and memory loss ever since the Gulf War.  

An April 1997 VA outpatient record indicates the veteran was 
seen with a complaint of pain in his joints, especially in 
his fingers, elbows, and knees.  On examination, there was no 
swelling in the finger and elbow joints and there was no heat 
or deformity.  The impression was multiple joint arthralgia.  

On a September 1997 medical release form, the veteran stated 
that he was examined by Dr. Charles McCullough in March 1997 
in regard to his back only and not his joint pain, memory 
loss, fatigue, or hearing problems.  He stated the doctor 
told him he could work but that he was restricted in sitting, 
standing, or riding for any length of time and in lifting 
over 10 pounds.  The veteran contended that these 
restrictions disqualified him for any job.  (The examination 
by Dr. McCullough was conducted in regard to a Social 
Security evaluation; the doctor's office replied to the RO's 
request for medical records a month later, stating that the 
RO would have to request the evaluation through the Social 
Security Administration.)  

In a September 1997 statement, the veteran's wife indicated 
that since the Persian Gulf War the veteran had lost his job, 
health, and memory.  She stated that, despite Dr. 
McCullough's opinion that the veteran could work, he had many 
restrictions on what he could do and that he could never find 
work.  She reported that the veteran had severe joint pain on 
doing the simplest chores.  She claimed he was not qualified 
for any jobs, household chores, or watching their 9 year old 
daughter, due to his disabilities.  She stated he had memory 
loss, fatigue, and hearing difficulty.  

In March 1998, records from the Social Security 
Administration (SSA) were received, which show that the 
veteran was granted disability benefits in a February 1993 
for back pain with radiculopathy, that the benefits were 
terminated in March 1997 on the basis of medical improvement, 
and that the benefits were reinstated by a December 1997 
decision of a hearing office who concluded that the veteran's 
low back disability continued because he was unable to 
perform substantial gainful activity.  

In March 1998, recent letters from the veteran's wife, 
brother, and mother were received.  The veteran's wife stated 
that before going to the Persian Gulf the veteran worked 
every day but that afterward he was unable to do his job with 
Sonopress and resigned to obtain money from a retirement 
program.  She stated the veteran was unable to share 
household chores as they had done previously and was 
sometimes unable to get up.  She stated that after the Gulf 
War the veteran had been sick with memory loss, stomach 
problems, and joint pain.  She stated he could not find work 
because he was unable to sit or ride for a long period of 
time or to lift over 10 pounds.  The veteran's brother stated 
that after the veteran returned from the Persian Gulf he 
suffered severe headaches, joint inflammation, visual 
impairment, severe depression, disintegrating vertebrae, and 
other maladies.  The veteran's mother stated the veteran's 
health was much worse than it was prior to serving in the 
Persian Gulf.  

On an April 1998 VA orthopedic examination, the veteran 
reported that in regard to his low back condition he no 
longer had acute flare-ups but was in constant pain.  He 
reported that he did not use a brace, cane, or crutches and 
that he was unemployed (but had worked as a factory machine 
operator prior to the Persian Gulf War).  He reported that he 
was able to do his daily activities.  On examination of the 
lumbosacral spine, there were no postural abnormalities or 
fixed deformities.  The musculature of the back was 
essentially within normal limits without spasm or atrophy.  
The range of motion of the lumbar spine was forward flexion 
to 75 degrees, backward extension to 20 degrees, and lateral 
flexion and rotation to 30 degrees.  He could squat and stand 
on his toes and heels.  A neurological examination revealed 
deep tendon reflexes that were normally active.  Gross 
sensation appeared to be present with a slight decrease in 
sensation in the L5-S1 dermatomes of the lower extremities.  
A bilateral straight leg raising test was negative at 90 
degrees.  There was objective evidence of pain, especially on 
forward flexion.  Lower extremity strength was 5/5 
bilaterally.  X-rays of the lumbosacral spine revealed 
moderate degenerative disc disease at L5-S1 with possible 
pars defect.  The diagnosis was degenerative joint 
disease/degenerative disc disease of the lumbosacral spine 
with mild bilateral radiculopathy (L5-S1).  The doctor 
commented that the veteran described multiple other problems, 
consisting of dermatological problems, chronic diarrhea, 
memory loss, and eye problems.  The doctor opined that the 
veteran's service-connected low back strain would not 
completely render him incapable of employment because it 
seemed that his other problems were more prevalent than his 
back problem.  In the doctor's opinion, the veteran's 
service-connected back disability alone did not prevent 
employment.  

On a June 1998 VA audiological examination, the veteran 
complained of some hearing difficulty on the telephone.  He 
reported a history of noise exposure that included heavy 
equipment (from construction battalions in service), aircraft 
noise, and combat exposure (in the Persian Gulf War).  An 
audiologic evaluation indicated the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz:  15, 15, 10, 10, and 45 for an average of 19 in the 
right ear; and 10, 15, 15, 25, and 40 for an average of 24 in 
the left ear.  The speech recognition scores using the 
Maryland CNC Test were 96 percent in the right ear and 88 
percent in the left ear.  The examiner stated that the 
audiologic test results indicated mild bilateral high 
frequency sensorineural hearing loss above 3000 Hertz but 
that it was within normal limits for adjudication purposes.  

On a June 1998 VA general medical examination, the veteran 
complained of back pain, some aching joints (elbows and 
hands), headaches, skin rash (about the face and scalp), some 
deafness, fatigue, memory trouble, and vision problems.  On 
examination, regarding the skin there were two or three small 
sebaceous cysts on the right cheek, one cyst on the left 
cheek of the face, and one cyst on the scalp, along with very 
small pustules of the face.  Regarding the ears, there was no 
difficulty with spoken voice.  There was no rash in the 
external ear canal, and the tympanic membranes were clear.  
The cardiovascular system was normal.  The veteran reported 
he took medication for heartburn.  Regarding the back, he 
held it somewhat stiffly.  There was slight flattening of the 
usual lumbar lordosis.  The range of motion of the lumbar 
spine was forward flexion to 60 degrees, lateral bending to 
20 degrees, and rotation to 20 degrees.  He had discomfort on 
twisting to the right and left.  There was no pelvic tilt or 
weakness, and the lower extremities were normal.  There were 
symmetrical reflexes.  No objective sensory deficit was 
found.  Regarding the elbows, there was no tenderness, 
swelling or increased heat, and the range of motion was full 
(0 degrees to 145 degrees) bilaterally.  There was no pain on 
pronation or supination of the forearm.  The hands appeared 
normal except for minimal thickening of the middle 
interphalangeal (IP) joints bilaterally.  There was slight 
tenderness on squeezing the middle IP joints with a vigorous 
handshake and no weakness.  There were no nodules or 
limitation of motion (flexion or extension).  X-rays of the 
hands did not reveal any evidence of systemic arthropathy or 
acute trauma.  The diagnoses were lumbosacral intervertebral 
degenerative disc disease (symptomatic), synovitis and 
arthralgia of the hands without degenerative changes on X-
ray, small sebaceous cysts of the face and scalp, and a 
history of hearing loss.  The doctor commented that the 
veteran appeared to have no unknown diagnosis or symptoms 
which could be construed to be undiagnosed illness secondary 
to Persian Gulf service.  

On a June 1998 VA psychiatric examination, the veteran 
reported he had headaches in the bitemporal area for the past 
six years, occurring three times a week and lasting up to a 
day.  He said they were sometimes sharp but usually dull and 
steady and that there was no known aggravant.  He also 
reported fatigue for the past six years and felt worn out 
upon awakening on some mornings.  On a neurological 
examination, the cranial nerves were intact (including the 
second nerve for vision), muscle strength was within normal 
limits, and sensory tracts were intact.  On mental status 
examination, the veteran was alert and cooperative.  He had 
no loose associations or flight of ideas.  His mood was calm 
and his affect was appropriate.  He was oriented times three, 
and his remote and recent memory was good.  His insight, 
judgment, and intellectual capacity appeared to be adequate.  
The diagnoses were headaches of unknown etiology with no 
neurological sequelae; and no psychiatric disorder found.  

On a June 1998 VA eye examination, the veteran reported a 
history of visual impairment, with possible double vision and 
decreased focus.  He also reported a history of migraine 
headaches for five to six years.  On examination, he had 
visual acuity without correction of 20/25 for each eye.  He 
reported he wore reading glasses.  The diagnoses were ocular 
migraines, that were likely the cause of the visual 
phenomenon, and presbyopia.  

In a May 1999 decision, the RO denied service connection for 
synovitis and arthralgia of the hands, bilateral presbyopia, 
ocular migraines (claimed as visual impairment of double 
vision and decreased focus), bilateral high frequency 
sensorineural hearing loss, left ventricular hypertrophy, 
sebaceous cysts of the face and scalp, painful elbows, 
painful knees, fatigue, headaches, and memory loss, all 
claimed as due to undiagnosed illness.  

In a March 2000 statement, the veteran claimed he was unable 
to work and had not worked in nearly nine years.  

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as neurological signs or symptoms, gastrointestinal signs or 
symptoms, etc.; the illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 
38 C.F.R. Part 4, not later than December 31, 2001; by 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis; there must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification; a minimum of a 
6 month period of chronicity; and no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no VA 
duty to assist him in development of his claim. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

According to a VA General Counsel's opinion, a well-grounded 
claim for compensation under the Persian Gulf War provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for disability 
due to undiagnosed illness generally requires the submission 
of some evidence of:  (1) active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  Medical 
evidence will suffice to satisfy the last three of these 
elements; lay evidence may also suffice, depending on the 
nature and circumstances of the individual claim (generally 
lay evidence is sufficient in circumstances in which the 
condition is observable to a layman and does not require 
medical expertise).  VAOPGCPREC 4-99.  Recently, the United 
States Court of Appeals for Veterans Claims declined to adopt 
the fourth element of this VA General Counsel's opinion 
regarding interpretation of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, and instead replaced it with the requirement that 
such symptomatology could not be attributed to any known 
clinical diagnosis.  Neumann v. West, No. 98-1410 (U.S. Vet. 
App. July 21, 2000).  If signs and symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPREC 8-98.  

1.  Synovitis and Arthralgia of the Hands

The veteran attributes his synovitis and arthralgia of the 
hands to an undiagnosed illness from Persian Gulf War service 
in Southwest Asia.  There is no medical evidence of a 
disability of the hands in active service, which ended in May 
1991.  On a VA Persian Gulf War examination in February 1993, 
there were no complaints regarding the hands, and the veteran 
denied any joint swelling.  In April 1997, he complained of 
pain in his fingers.  There was no swelling, heat, or 
deformity on examination, and the diagnosis was multiple 
joint arthralgia.  In March 1998, the veteran's wife and 
brother stated the veteran had been ill after the Gulf War 
with joint inflammation and pain.  On a June 1998 VA 
examination, the veteran complained of aching joints in his 
hands.  The hands appeared normal, except for thickening of 
the middle IP joints and slight tenderness on squeezing the 
IP joints, on the examination.  The diagnoses were synovitis 
and arthralgia of the hands without degenerative changes on 
X-ray.  The doctor commented that the veteran appeared to 
have no unknown diagnosis or symptoms which could be 
construed to be undiagnosed illness secondary to Persian Gulf 
service.  

Synovitis is a diagnosis and is not subject to the Persian 
Gulf War provisions on undiagnosed illness.  What is lacking 
in establishing a well-grounded claim for compensation for an 
undiagnosed illness manifested by arthralgia of the hands, 
under the Persian Gulf War provisions, is competent evidence 
showing objective indications of a chronic disability that is 
at least 10 percent disabling.  Assuming that arthralgia of 
the hands is an acceptable diagnosis (because pain alone, 
without a diagnosis of a related ailment, is not a disability 
for which service connection may be granted, Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999)), what is lacking in 
establishing a well-grounded claim for service connection for 
the bilateral hand condition (however diagnosed), on a direct 
basis, is competent medical evidence linking the current 
diagnosis with the veteran's military service.  Caluza, 
supra.  Thus, this claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

2.  Bilateral Presbyopia

The veteran contends that he has visual impairment 
attributable to his Persian Gulf War service.  However, there 
is no medical evidence of vision problems in active service.  
Following active duty, which ended in May 1991, he denied 
visual changes and diplopia on a special examination for 
Persian Gulf War veterans in February 1993.  In March 1998, 
the veteran's brother stated the veteran had been ill with 
visual impairment after the Gulf War.  To a doctor on an 
April 1998 VA orthopedic examination, the veteran described 
without elaboration his eye problems.  On a June 1998 VA 
examination, he complained of vision problems.  A 
neurological examination showed the cranial nerves (including 
the second nerve related to vision) were intact.  An eye 
examination showed he had visual acuity without correction of 
20/25 for each eye.  The diagnosis was presbyopia.  

Because the medical evidence shows that the veteran's eye 
problems have been clinically diagnosed as due to presbyopia, 
the Persian Gulf War provisions concerning undiagnosed 
illness do not apply, and a claim for service connection 
under such provisions is not well grounded.  Furthermore, 
what is lacking in establishing a well-grounded claim for 
service connection for presbyopia, on a direct basis, is 
competent medical evidence linking the current diagnosis with 
the veteran's military service.  Caluza, supra.  Thus, this 
claim must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Aside from the fact that the claim is not well grounded, 
presbyopia, identified at the June 1998 VA examination, is 
refractive error and is not a disability for VA compensation 
purposes and not subject to service connection.  38 C.F.R. § 
3.303(c).  

3.  Ocular Migraines (Claimed as Visual Impairment
 of Double Vision and Decreased Focus)

The veteran claims that he has double vision and decreased 
focus associated with an undiagnosed illness from Persian 
Gulf War service.  There is no medical evidence of vision 
problems in active service.  Post-service records show that 
on a February 1993 VA Persian Gulf War examination he denied 
vision problems.  In March 1998, the veteran's brother stated 
the veteran had been ill with visual impairment after the 
Gulf War.  To the doctor on an April 1998 VA orthopedic 
examination, the veteran described having eye problems.  On a 
June 1998 VA eye examination, he complained of visual 
problems, possibly double vision and decreased focus.  He 
also complained of a history of migraine headaches for five 
to six years.  The diagnosis was ocular migraines which were 
likely the cause of the visual phenomenon.  

Because the medical evidence shows that the veteran's eye 
symptoms have been clinically diagnosed as due to ocular 
migraines, the Persian Gulf War provisions concerning 
undiagnosed illness do not apply, and a claim for service 
connection under such provisions is not well grounded.  
Furthermore, what is lacking in establishing a well-grounded 
claim for service connection for ocular migraines, on a 
direct basis, is competent medical evidence linking the 
current diagnosis with the veteran's military service.  
Caluza, supra.  Thus, this claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).  

4.  Bilateral High Frequency Sensorineural Hearing Loss

The veteran attributes hearing difficulties to his period of 
active service in the Persian Gulf War.  However, a hearing 
loss disability under the standards of 38 C.F.R. § 3.385 was 
not present during military service.  The veteran was 
released from active duty in May 1991, and the evidence does 
not show sensorineural hearing loss was manifest to a 
compensable degree within the year after service as required 
for a presumption of service connection.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There were 
no complaints of hearing loss when the veteran underwent a VA 
Persian Gulf War examination in February 1993.  On a June 
1998 VA examination, he complained of some deafness and was 
diagnosed with mild bilateral high frequency sensorineural 
hearing loss for the first time.  

Since sensorineural hearing loss is a diagnosed condition, 
the Persian Gulf War provisions on undiagnosed illness do not 
apply.  Furthermore, what is lacking in establishing a well-
grounded claim for service connection for bilateral hearing 
loss, on a direct basis, is competent medical evidence to 
link the current disability with service.  Caluza, supra; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show a well-grounded 
claim for service connection for bilateral high frequency 
sensorineural hearing loss, and the claim must be denied.

5.  Left Ventricular Hypertrophy

The veteran claims that a left ventricular hypertrophy (LVH) 
shown initially after service represents an undiagnosed 
illness due to Persian Gulf service.  VA records show that an 
EKG taken on a Persian Gulf War examination demonstrated LVH 
in February 1993 and that an ECHO revealed the same finding 
in March 1993.  However, there is no medical evidence that 
the veteran has a chronic disability attributed to such a 
finding.  On the 1993 ECHO report, a doctor noted that no 
significant valvular pathology was seen.  On a June 1998 VA 
examination, the veteran's cardiovascular system was normal, 
and the doctor commented that the veteran appeared to have no 
unknown diagnosis or symptoms which could be construed to be 
undiagnosed illness secondary to Persian Gulf service.  

What is lacking in establishing a well-grounded claim for 
compensation for an undiagnosed illness, under the Persian 
Gulf War provisions, is competent evidence showing objective 
indications of a chronic disability that is at least 10 
percent disabling.  Furthermore, what is lacking in 
establishing a well-grounded claim for service connection for 
LVH, on a direct basis, is competent medical evidence of a 
current chronic cardiac disability, and medical evidence 
linking any current disability with service.  Caluza, supra; 
Brammer, supra.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show a well-grounded claim for service connection 
for LVH, and the claim must be denied.

6.  Sebaceous Cysts of the Face and Scalp

The veteran claims that he has a skin rash that can be 
attributed to an undiagnosed illness from Persian Gulf War 
service.  There is no medical evidence of a skin disorder in 
active service.  Post-service records show that on a February 
1993 VA Persian Gulf War examination the veteran denied any 
rash.  To a doctor on an April 1998 VA orthopedic 
examination, the veteran described his dermatological 
problems.  On a June 1998 VA examination, he complained of a 
skin rash on the face and scalp.  An examination revealed 
small sebaceous cysts on the cheeks and scalp, along with 
very small pustules of the face.  The diagnosis was small 
sebaceous cysts of the face and scalp, and the doctor 
commented that the veteran appeared to have no unknown 
diagnosis or symptoms which could be construed to be 
undiagnosed illness secondary to Persian Gulf service.  

Because the medical evidence shows that the veteran's skin 
symptoms on the face and scalp have been clinically diagnosed 
as due to sebaceous cysts, the Persian Gulf War provisions 
concerning undiagnosed illness do not apply, and a claim for 
service connection under such provisions is not well 
grounded.  Furthermore, what is lacking in establishing a 
well-grounded claim for service connection for sebaceous 
cysts, on a direct basis, is competent medical evidence 
linking the current diagnosis with the veteran's military 
service.  Caluza, supra.  Thus, this claim must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

7.  Painful Elbows

The veteran claims that he has painful elbows that can be 
attributed to an undiagnosed illness from Persian Gulf War 
service.  On a February 1993 VA Persian Gulf War examination, 
he denied any joint swelling.  In April 1997, he was seen at 
the VA with a complaint of pain in his elbows.  The ensuing 
examination did not show any swelling, heat, or deformity, 
and the diagnosis was multiple joint arthralgia.  In March 
1998, the veteran's brother stated the veteran had been ill 
with joint inflammation after the Gulf War.  On a June 1998 
VA examination, there was a complaint of aching elbows, but 
there were no findings or diagnosis of an elbow disability.  
Also, the doctor commented that the veteran appeared to have 
no unknown diagnosis or symptoms which could be construed to 
be undiagnosed illness secondary to Persian Gulf service.  

What is lacking in establishing a well-grounded claim for 
compensation for an undiagnosed illness manifested by painful 
elbows, under the Persian Gulf War provisions, is competent 
evidence showing objective indications of a chronic 
disability that is at least 10 percent disabling.  Assuming 
that multiple joint arthralgia is an acceptable diagnosis 
(because pain alone, without a diagnosis of a related 
ailment, is not a disability for which service connection may 
be granted, Sanchez-Benitez, supra), what is lacking in 
establishing a well-grounded claim for service connection for 
an elbow condition, on a direct basis, is competent medical 
evidence linking the current diagnosis with the veteran's 
military service.  Caluza, supra.  Thus, this claim must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).

8.  Painful Knees

The veteran claims that he has painful knees that can be 
attributed to an undiagnosed illness from Persian Gulf War 
service.  On a February 1993 VA Persian Gulf War examination, 
he complained of bilateral knee pain, but his physical 
examination was essentially normal in that regard.  In April 
1997, he was seen at the VA with a complaint of pain in his 
knees and was diagnosed with multiple joint arthralgia.  In 
March 1998, the veteran's brother stated the veteran had been 
ill with joint inflammation after the Gulf War, but on a June 
1998 VA examination there were no complaints referable to the 
knees.  Moreover, the 1998 VA doctor commented that the 
veteran appeared to have no unknown diagnosis or symptoms 
which could be construed to be undiagnosed illness secondary 
to Persian Gulf service.    

What is lacking in establishing a well-grounded claim for 
compensation for an undiagnosed illness manifested by painful 
knees, under the Persian Gulf War provisions, is competent 
evidence showing objective indications of a chronic 
disability that is at least 10 percent disabling.  Assuming 
that multiple joint arthralgia is an acceptable diagnosis 
(because pain alone, without a diagnosis of a related 
ailment, is not a disability for which service connection may 
be granted, Sanchez-Benitez, supra), what is lacking in 
establishing a well-grounded claim for service connection for 
a knee condition, on a direct basis, is competent medical 
evidence linking the current diagnosis with the veteran's 
military service.  Caluza, supra.  Thus, this claim must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).

9.  Fatigue

The veteran claims that he has fatigue attributable to an 
undiagnosed illness from Persian Gulf War service.  There is 
no medical evidence of fatigue in active service.  On a 
February 1993 VA Persian Gulf War examination, the veteran 
complained of fatigue, but his physical examination was 
essentially normal.  In May 1995, he was seen at the VA with 
a complaint of extreme fatigue, along with cold or allergy 
symptoms.  On a June 1998 VA examination, the veteran 
complained of fatigue for the past six years, which involved 
feeling worn out upon awakening on some mornings, but on 
examination there was no diagnosis referable to fatigue.  

What is lacking in establishing a well-grounded claim for 
compensation for an undiagnosed illness manifested by 
fatigue, under the Persian Gulf War provisions, is competent 
evidence showing objective indications of a chronic 
disability that is at least 10 percent disabling.  
Furthermore, what is lacking in establishing a well-grounded 
claim for service connection for a chronic disorder 
manifested by fatigue, as a diagnosed condition, is competent 
medical evidence of a current diagnosed disability.  Caluza, 
supra; Brammer, supra.  Thus, this claim must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

10.  Headaches

The veteran claims that he has headaches that can be 
attributed to an undiagnosed illness from Persian Gulf War 
service.  A February 1993 VA Persian Gulf War examination did 
not show any complaints or diagnosis of headaches.  In March 
1998, the veteran's brother stated the veteran had been ill 
with severe headaches after the Gulf War.  On a June 1998 VA 
examination, the veteran complained of headaches in the 
bitemporal area for the past six years, which he said 
occurred three times a week and lasted up to a day.  He 
stated that they were usually dull and steady but sometimes 
sharp and that there was no known aggravant.  A neurological 
examination showed that the cranial nerves were intact, and 
the diagnosis was headaches of unknown etiology with no 
neurological sequelae.  

What is lacking in establishing a well-grounded claim for 
compensation for an undiagnosed illness manifested by 
headaches, under the Persian Gulf War provisions, is 
competent evidence showing objective indications of a chronic 
disability that is at least 10 percent disabling.  
Furthermore, what is lacking in establishing a well-grounded 
claim for service connection for a chronic disorder 
manifested by headaches, as a diagnosed condition, is 
competent medical evidence of a current disability.  Caluza, 
supra; Brammer, supra.  Thus, this claim must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

11.  Memory Loss

The veteran claims that he has memory loss attributable to an 
undiagnosed illness from Persian Gulf War service.  There is 
no medical evidence of memory loss during active service.  On 
a February 1993 VA Persian Gulf War examination, the veteran 
denied any memory changes.  In March 1998, the veteran's wife 
stated the veteran had been ill with memory loss after the 
Gulf War.  To a doctor on an April 1998 VA examination, the 
veteran described having memory loss.  On a June 1998 VA 
examination, he complained of memory trouble.  A mental 
status examination showed his remote and recent memory was 
good, and no psychiatric disorder was found.

What is lacking in establishing a well-grounded claim for 
compensation for an undiagnosed illness manifested by memory 
loss, under the Persian Gulf War provisions, is competent 
evidence showing objective indications of a chronic 
disability that is at least 10 percent disabling.  
Furthermore, what is lacking in establishing a well-grounded 
claim for service connection for a chronic disorder 
manifested by memory loss, as a diagnosed condition, is 
competent medical evidence of a current disability.  Caluza, 
supra; Brammer, supra.  Thus, this claim must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

B.  Increased Rating

The veteran contends that his service-connected low back 
strain with degenerative disc disease is more disabling than 
40 percent.  It is noted that his claim is well grounded, 
meaning plausible; the evidence has been properly developed, 
and there is no further VA duty to assist him in developing 
his claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's low back strain with degenerative disc disease 
is currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Code 5293.  Under this code, an 
intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief; and it is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  

Medical records note that low back pain with radiation down 
the left leg has been a common complaint, as related to the 
diagnoses of degenerative joint and disc diseases of the 
lumbosacral spine.  In 1993, VA outpatient records show that 
the veteran had motor strength of 5/5 and a decrease in 
sensation in the L5-S1 distribution.  On a 1994 VA 
examination, he reported no radicular symptoms, and deep 
tendon reflexes, muscle strength, and sensation were all 
normal in the lower extremities.  On the examination, the 
veteran only demonstrated limitation of motion of the lumbar 
spine which was not more than moderately disabling.  In 1995, 
VA outpatient records showed complaints of loss of bowel 
control and tingling and numbness of the left leg.  An 
examination in May 1995 revealed some spasm in the 
lumbosacral region.  A July 1995 VA examination showed full 
range of motion of the spine without pain, some difficulty in 
toe walking, motor strength of 5/5 in the lower extremities, 
decreased sensation in the left foot, normal deep tendon 
reflexes, somewhat diminished reflexes in the Achilles, and a 
negative straight leg raising test.  In October 1995, the 
veteran reported on a VA outpatient visit that he had no 
particular radicular symptoms and no leg pain.  An 
examination then revealed a negative straight leg raising 
test, motor strength of 5/5 in the lower extremities, and 
sensation that was intact.  A November 1995 MRI of the lumbar 
spine showed a mild to moderate bulging of the disk at L4-5 
and L5-S1.  In 1996, VA outpatient records show that the 
veteran's motor strength was 5/5 and he was able to heel and 
toe walk.  These records demonstrate that the veteran's 
lumbosacral disc disease was not more than severe in degree.  

Likewise, VA records in 1998 show that the veteran's 
degenerative disc disease of the lumbosacral spine was 
productive of not more than severe disability.  On an April 
1998 VA examination, there was no muscle spasm or atrophy, 
and the range of motion of the lumbar spine was not more than 
moderately limited.  Also, his deep tendon reflexes were 
active; there was only a slight decrease in sensation in the 
L5-S1 dermatomes; lower extremity strength was 5/5; and a 
straight leg raising test was negative at 90 degrees.  The 
doctor diagnosed the veteran with mild bilateral 
radiculopathy (L5-S1).  On a June 1998 VA examination, the 
range of motion of the lumbar spine was not more than 
moderately limited, reflexes were symmetrical, and sensory 
deficit was not found.  Even when additional functional 
impairment during use or flare-ups is considered, the VA 
outpatient and examination reports indicate that overall 
impairment does not exceed that of severe (40 percent) 
intervertebral disc syndrome.  38 C.F.R. §§ 4.40, 4.45; 
VAOPGCPREC 36-97.  

The veteran's overall disability picture demonstrates that he 
does not have intervertebral disc syndrome which is 
pronounced in degree.  Medical records relate the veteran's 
complaints of constant low back pain and numbness and pain in 
the left lower extremity.  However, these records do not 
provide objective evidence that the veteran persistently 
experiences other symptomatology, such as muscle spasm, 
absent ankle jerk, or diminished reflexes characteristic of 
disc disease, that are indicative of a pronounced condition.  
Based on a comprehensive review, the Board concludes that the 
weight of the evidence demonstrates no more than severe 
intervertebral disc syndrome, and thus a rating higher than 
40 percent under Code 5293 is not permitted.   

Under 38 C.F.R. § 4.71a, Code 5295, a 40 percent rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran's rating is 
the maximum allowable under that code.  

The veteran's service-connected low back disability includes 
limitation of motion of the spine.  The maximum rating for 
limitation of motion of the lumbar spine is 40 percent (for 
severe limited motion).  38 C.F.R. § 4.71a, Code 5292.  The 
veteran is already receiving a 40 percent rating, and thus no 
higher rating based on limitation of motion is permitted, 
even when the effects of pain on use and during flare-ups is 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  
38 C.F.R. § 4.71a, Code 5289.  In this case, the medical 
evidence shows that although the veteran's lumbar spine is 
limited in motion it is not ankylosed (fixed in one 
position), let alone ankylosed in an unfavorable position.  
Thus, a higher rating on such basis is not warranted.  

In sum, there is no basis for an increased rating for the 
veteran's service-connected low back disability under any 
code of the VA's Schedule for Rating Disabilities.  As the 
preponderance of the evidence is against the claim for an 
increase in the 40 percent rating for a low back strain with 
degenerative disc disease, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  TDIU Rating

The veteran contends that his service-connected disabilities, 
and in particular his low back strain with degenerative disc 
disease, prevent him from maintaining employment.  It is 
noted that his claim is well grounded, meaning plausible; the 
evidence has been properly developed, and there is no further 
VA duty to assist him in developing his claim.  38 U.S.C.A. 
§ 5107(a).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities include a low 
back strain with degenerative disc disease (rated 40 percent) 
and bilateral otitis externa (rated 0 percent).  He does not 
satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  The issue 
is whether his service-connected disabilities preclude him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  
Also, it is necessary that the record reflect some factor 
which places his case in a different category than other 
veterans with equal ratings of disability.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The medical evidence does not show, nor does the veteran 
contend, that his service-connected otitis externa impedes 
his ability to work.  Rather, he maintains that his service-
connected low back condition prevents him from working.

Medical records from recent years disclose ongoing treatment 
for the service-connected low back disability.  SSA records 
show that the veteran was originally awarded disability 
benefits in 1993, that they were terminated in March 1997 on 
the basis of medical improvement, and that they were 
reinstated by a December 1997 decision on the basis that the 
veteran was unable to perform substantial gainful activity 
due to his continuing back disability.  While the SSA 
determination has been considered, it is not binding on the 
VA.

The record shows that the veteran has a high school 
education.  He worked full-time as a housekeeper from 1988 to 
1989, as a truck driver in 1989, and as a machine operator 
from December 1989 to May 1992.  He stated that his back 
disability affected his employment such that he became too 
disabled to work full-time beyond May 1992.  He was awarded 
SSA disability benefits in 1993 due to his service-connected 
back disability.  The veteran maintains that he left his last 
job because his employer told him he could not work while 
under the care of a doctor.  His employer, however, claims he 
voluntarily resigned in order to withdraw the balance in his 
retirement account.  The veteran also indicates he has not 
tried to obtain employment, or had any education or training, 
since he became too disabled to work.  

In 1994 a VA social worker opined that the veteran appeared 
to be unemployable due to restrictions on sitting, standing, 
walking, and lifting.  However, the contrary 1998 opinion of 
a VA examining doctor is accepted as the more credible 
because the doctor is in a more favorable position to assess 
the veteran's employability status from a medical standpoint.  
The 1998 VA doctor opined that the veteran's low back 
disability alone did not render him completely incapable of 
employment, in view of his other (non-service-connected) 
disabilities.  Other VA examinations in 1998 show that the 
veteran's non-service-connected conditions, and the veteran's 
wife, mother, and brother have claimed that his inability to 
work full-time stems from not just his service-connected back 
disability but also numerous other non-service-connected 
health problems.  The non-service-connected disorders may not 
be considered in support of the TDIU claim.  

It is further noted that the veteran referred to a March 1997 
evaluation by Dr. McCullough (the report was completed to 
determine entitlement to SSA disability benefits) in which 
the doctor opined that the veteran could work, although he 
had restrictions in sitting, standing, riding, and lifting.  
There have been no recent efforts to either find employment 
outside the home or undergo additional occupational training, 
and the veteran's low back symptoms do not appear to be of a 
severity to prevent him from holding a job.  

The weight of the evidence demonstrates that the veteran's 
service-connected back disability may certainly limit him 
from some forms of work, but it (along with his service-
connected bilateral otitis externa) does not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  As a result, 
the Board finds that the criteria for a TDIU rating are not 
met.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.





ORDER

Service connection for synovitis and arthralgia of the hands, 
bilateral presbyopia, ocular migraines (claimed as visual 
impairment of double vision and decreased focus), bilateral 
high frequency sensorineural hearing loss, left ventricular 
hypertrophy, sebaceous cysts of the face and scalp, painful 
elbows, painful knees, fatigue, headaches, and memory loss, 
all claimed as due to undiagnosed illness, is denied.  

An increased rating for a low back strain with degenerative 
disc disease is denied.

A total disability compensation rating based on individual 
unemployability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

